DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10 are rejected under 35 U.S.C. 102 as being anticipated by Nuttens (U.S. Patent 10383206).
Regarding claim 1, Nuttens discloses a device (see fig. 4d) comprising: a conductor (see fig. 4d (51)) disposed in a coil (see fig. 4d (11)); and 
one or more superconductor regions disposed in the coil (see fig. 4d (11, 12, 51, 52)); and 
a magnetic field carrying region disposed through the superconductor regions (see fig. 4d (area between 41, 42 also col. 3 lines 11-20).

    PNG
    media_image1.png
    387
    515
    media_image1.png
    Greyscale

Regarding claim 2, Nuttens further discloses a shield disposed about the coil (see fig. 4d (21)).
Regarding claim 3, Nuttens further discloses wherein the shield comprises a superconductor (see fig. 4d (11, 21)).
Regarding claim 4, Nuttens further discloses wherein the one or more superconductor regions comprise a rare-earth barium copper oxides (REBCO), yttrium barium copper oxide (YBCO), gadolinium barium copper oxide (GdBCO), europium barium copper oxide (EUBCO), lanthanum barium copper oxide (LBCO), bismuth strontium calcium copper oxide (BSCCO), magnesium diboride (MgB2), iron (Fe) or pnictides based superconductor (see col. 7 lines 25-40).
Regarding claim 5, Nuttens further discloses wherein a geometry of the magnetic field carrying region is configured to concentrate a magnetic field generated by the coil (see fig. 4d (via 41-42)).
Regarding claim 6, Nuttens further discloses wherein the geometry of the magnetic field carrying region comprise a curve widthwise (see fig. 4a).

    PNG
    media_image2.png
    383
    533
    media_image2.png
    Greyscale

Regarding claim 10, Nuttens further discloses wherein the coil is arranged in a single helix winding, plurality of concentric helix windings, one or more canted helix windings or one or more cosine-theta windings (see fig. 4A).
Allowable Subject Matter
4.	Claims 11-20 are allowed
Reason for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A device comprising,.., a coil disposed about the superconductor; and an aperture disposed through the coil and the across a width of the channel”, as required by claim 11.
Claims 12-20-9 are in condition for allowance, based on their dependencies.

6.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record discloses or teaches the claimed combinations, or feature the following:
Regarding claim 7, an aperture passing through the coil and aligned to widthwise ends of the magnetic field carrying region.
	Claims 8-9 are allowable over the prior art because of their dependencies.
Examiner Notes
7. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Antaya (U.S. Publication 20120126726) discloses Compact Cold, Weak-Focusing, Superconducting Cyclotron.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAQI R NASIR/             Examiner, Art Unit 2858                                                                                                                                                                                           
/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858